Citation Nr: 0402873	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain to include left shoulder pain, bilateral wrist pain, 
bilateral hand pain, bilateral hip pain, and bilateral ankle 
pain, all as due to undiagnosed illness.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for heartburn and 
flatulence as due to an undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis 
as due to an undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for right submandibular 
lymph gland swelling with pharyngitis.

7.  Entitlement to a higher initial rating for service-
connected status post pulmonary granuloma resection, 
currently evaluated as 30 percent disabling.

8.  Entitlement to a higher initial rating for service-
connected nocturnal myoclonus, currently evaluated as 20 
percent disabling.

9.  Entitlement to a compensable rating for service-connected 
left knee patellofemoral pain syndrome.

10.  Entitlement to a compensable rating for service-
connected right knee patellofemoral pain syndrome.  

11.  Entitlement to a higher initial rating for service-
connected mechanical low back pain, currently evaluated as 10 
percent disabling.

12.  Entitlement to a compensable rating for service-
connected myofascial cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from August 1987 to September 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from  February 1996 and July 1997 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

A December 1998 letter from the veteran's service 
representative shows that the veteran withdrew his request 
for a local hearing before the RO. 

The issues of service connection for bronchitis, heartburn 
and flatulence as due to an undiagnosed illness, post-
traumatic stress disorder, and right submandibular lymph 
gland swelling with pharyngitis as well as issues of 
increased ratings for service-connected status post pulmonary 
granuloma resection, nocturnal myoclonus, left knee 
patellofemoral pain syndrome, right knee patellofemoral pain 
syndrome, mechanical low back pain, and myofascial cervical 
strain, will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's complaint of generalized joint pain in the 
left shoulder, wrists, hands, hips, and ankles, is a sign or 
symptom that may be a manifestation of an undiagnosed illness 
and has been objectively demonstrated; there is no competent 
evidence to refute the objective indicator and the joint pain 
has not been definitively attributed to a diagnosed disease.

2.  The competent medical evidence of record shows that the 
veteran's disease of the nose has been attributed to a 
diagnosed disease, allergic rhinitis.

3.  There is clear and unmistakable evidence that 
demonstrates that the disease existed prior to service and 
was not aggravated by such service.  

CONCLUSIONS OF LAW

1.  Generalized joint pain to include left shoulder pain, 
bilateral wrist pain, bilateral hand pain, bilateral hip 
pain, and bilateral ankle pain is shown to be due, or 
presumed due, to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.317 (2003).

2.  Rhinitis was not incurred in or aggravated by service and 
not due, or presumed due, to an undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 1153, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d), 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA's duty to notify, the Board notes that the 
veteran was provided with a copy of the February 1996 rating 
decision, May 1996 Statement of the Case (SOC), July 1997 
rating decision, November 1997 SOC, February 1998 
Supplemental Statement of the Case (SSOC), September 1998 
SOC, and May 2003 SSOC, which together provided the veteran 
with notice as to the evidence needed to substantiate his 
claims and the reasons the claims were denied.  These 
documents advised the veteran of the applicable laws and 
regulations, except for the law and implementing regulations 
of the VCAA.  Nevertheless, in correspondence dated in June 
2003, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

In Pelegrini v. Secretary of Veterans Affairs, No. 01-944 
(Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims held that under section 38 U.S.C. 5103(a) 
(2003), before an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim, a service-
connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the initial unfavorable AOJ decisions on the 
claims were rendered prior to the enactment of the VCAA, so 
there could not have been compliance with the enhanced duty 
to notify provisions under the VCAA.  Nevertheless, the Board 
notes that a lack of such a pre-AOJ-decision notice or a lack 
of readjudication of the claims after the issuance of the 
VCAA letter is not prejudicial to the veteran with respect to 
the instant two claims.  In regard to the generalized joint 
pain claim, the Board finds that the veteran is entitled to 
service connection.  In regard to the rhinitis claim, the 
Board finds that the veteran is not entitled to the relief 
sought on appeal as a matter of law.  As such, the Board will 
not remand the veteran's claims for readjudication in 
accordance with Pelegrini because to do so would be a futile 
application of judicial resources with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained the veteran's service medical 
records and VA treatment records.  The RO also afforded the 
veteran VA examinations.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  


Generalized Joint Pain

The veteran contends that he has generalized joint pain that 
is related to his service in the Southwest Asia theater of 
operations during the Persian Gulf War. 

The veteran's DD Form 214 confirms that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from October 20, 1990 to October 25, 1991.  He was 
awarded the Southwest Asia Service Medal with three Bronze 
Service Stars and Kuwait Liberation Medal.  

Service medical records contain a clinical record believed to 
be in 1993 that shows that the veteran complained of 
occasional swollen ankles and knees and frequent shoulder 
pain.  The veteran complained that his shoulder often felt as 
if it was being pulled out of the socket.  

There are several pertinent service medical records dated in 
September 1994.  A consultation sheet shows that the veteran 
complained of generalized joint pains all over his body.  A 
physical examination included examination of the ankles.  
There was full range of motion, and no effusion, instability, 
or ligament laxity.  There was a negative joint line tender 
to palpation.  An x-ray of the ankles and left shoulder was 
within normal limits.  The consult noted an assessment of 
generalized aches of questionable etiology.  The Persian Gulf 
Illness Comprehensive Clinical Evaluation Program notes a 
primary diagnosis of rule out fibromyalgia.  The secondary 
diagnosis was early osteoarthritis.  The service examiner 
noted that he was uncertain whether the condition was Persian 
Gulf related.  The service examiner indicated that the 
examination was not normal and that the diagnosis did not 
explain the veteran's symptoms.  On an Exposure 
Questionnaire, the veteran's complaints included fatigue, 
joint pain, and muscle pain, present for the past one hundred 
weeks.  The veteran was referred for another consultation 
with a provisional diagnosis of fibromyalgia versus 
osteoarthritis.  The veteran complained of myalgia, fatigue, 
and arthralgia in multiple joints.  Another record noted that 
the veteran complained of constant fatigue and a lack of 
energy.  The veteran complained of left shoulder pain and 
problems associated with his ankles.  The service examiner 
noted several assessments including possible fibromyalgia 
with symptoms of muscle pain, arthralgia, fatigue, and early 
osteoarthritis of multiple joints.  Lastly, a radiologic 
consultation report notes that the veteran's complaints 
included chronic pain and swelling in joints with trapezius 
muscle spasm.   The x-rays of the ankles and left shoulder 
were normal.

An October 1994 consultation sheet shows that the veteran was 
referred for complaints of generalized arthralgia of the 
upper and lower extremities.  The veteran complained of left 
shoulder and bilateral ankle pain with onset in 1992 during 
his tour in Saudi Arabia.  It was noted that x-rays of the 
shoulder and ankles were all within normal limits.  No 
relevant assessments were noted.  A December 1994 radiologic 
consultation report notes that the veteran was referred for 
an x-ray for status post possibly old injury of right wrist 
fracture.  The veteran complained of wrist pain with 
extension and tenderness over the scaphoid.  The impression 
of an x-ray was subchondral cyst versus geode in the 
scaphoid, otherwise normal.    

There are several pertinent service medical records dated in 
January 1995.  These  records show that the veteran's 
complaints included muscle/joint pains and swelling in the 
ankles after running.  An examination revealed no erythema 
and no tenderness.  

A February 1995 record shows that neurological testing 
revealed overall neurocognitive performance within normal 
limits.  No relevant diagnosis was noted.  An April 1995 
consultation sheet shows that the veteran continued to 
complain of muscle/joint pain.  The April 1995 separation 
examination report notes that the physical examination was 
normal.  On the Report of Medical History, the veteran 
reported a positive response to the question of whether he 
ever had or had now swollen or painful joints and painful or 
"trick" shoulder or elbow. 

An October 1995 VA general examination report shows that the 
veteran complained of joint pain.  The examiner diagnosed 
multiple joint pains with normal examination. 

An October 1995 VA hand examination report shows that the 
veteran complained of joint stiffness and some pain in his 
hands after he worked all day.  It was noted that the veteran 
had no anatomical or functional defects.  Both strength and 
dexterity were normal on grasping objects.  The examiner 
diagnosed normal hand, thumb, and finger examination.  

An October 1995 VA bone examination report shows that the 
veteran complained of joint pain.  He denied any specific 
bone difficulty or bone pain.  The examination revealed no 
swelling, deformity, or intra-articular involvement.  The 
diagnosis was normal bone exam.  

An October 1995 VA joint examination report shows that the 
veteran complained of bilateral shoulder pain, bilateral 
wrist pain, bilateral ankle pain, and bilateral hip pain that 
started during the Persian Gulf War.  The veteran indicated 
that it first started with back pain and then the other joint 
pain started thereafter.  The examination revealed no 
swelling in any joint, with the exception of both knees and 
both ankles, where there was minimal swelling.  There was 
crepitance in both of his shoulders.  The range of motion in 
the shoulders, wrists, ankles, and hips were all normal.  The 
examiner diagnosed multiple painful joints with normal 
physical examination and normal range of motion.  

Several x-rays were taken in October 1995.  The x-rays of the 
left shoulder, hips, and ankles were all within normal 
limits.  An x-ray of the right and left wrist was negative. 

A VA treatment record dated in November 1996 shows that the 
veteran complained of bilateral hand pain in the dorsal 3-4 
metacarpal area at the metacarpophalangeal joints without 
history of injury.  The examination was unremarkable except 
for mild tenderness on grip.  The assessment was arthralgia.  

A November 1997 VA spine examination report shows that the 
veteran's complaints included a snapping and crackling sound 
with rotation of his shoulder blades.  There was no 
limitation in the movement of the shoulder blades.  No 
pertinent diagnosis was rendered. 

A November 1997 VA muscles examination report shows that the 
veteran complained of recurrent stiffness and soreness in 
varying joints, with the weight bearing joints being the most 
prominent.  Occasionally he noted pain in the shoulders and 
also pain in the low back and coccygeal area.  These symptoms 
were exacerbated by exercise.  He could walk two blocks 
before the onset of moderately severe pain in the knee or 
hips when these joints were affected.  The cold and exercise 
seemed to be the exciting cause.  He was unable to perform 
manual labor due to, in part, the problems associated with 
his hips at various joints.  He was unable to do any moderate 
exercise.  The examiner noted that the muscles themselves did 
not show any tender points.  There was no evidence of 
herniation.  There was no relevant history of muscle injury.  
There was no history of injury to the nerves or vascular 
structures.  There was no edema of any of the muscle groups.  
The sensory and motor activity in both the upper and lower 
extremities appeared within normal limits.  The examiner 
noted that the neurological examination was essentially 
negative.  There was no past pointing.  He could approximate 
the thumb to all the fingers without difficulty.  He could 
pick up objects from the desk.  There was no particular 
tremor noted.  There was no tissue loss, scar formation, 
adhesions, swelling, or evidence of tendon damage.  The 
strength of the muscles appeared normal.  The veteran was 
able to write his name without difficulty.  The examiner 
diagnosed mild generalized migratory arthritis of various 
joints in the body, sometimes bilaterally in the ankles.  
 
A February 2003 VA joints examination report shows that the 
veteran complained of pain in his entire spine and pain in 
all of his peripheral joints dating back to his experience in 
the Gulf War.  Range of motion of the shoulders, hips, 
wrists, ankles, and hands revealed a slight limitation in 
motion and some pain was noted on examination of the hips.  
The neurological examination in conjunction with the joint 
examination showed deep tendon reflexes to be active and 
equal.  The cranial nerves were intact.  The examiner 
diagnosed multiple peripheral joint pains, undiagnosed.  The 
examiner noted that rheumatologic diseases such as rheumatoid 
arthritis must be considered although there was no evidence 
of joint swelling or increased heat.  

A February 2003 x-ray of the left ankle revealed no fracture, 
dislocation, destruction, soft tissue calcification, or 
foreign material.  A February 2003 x-ray of the right ankle 
was within normal limits.

A February 2003 Persian Gulf War VA examination shows that 
the veteran complained of generalized multiple joint aches 
and pains since his Gulf War experience.  He complained that 
all of his joints, including his hands, wrists, elbows, 
shoulders, knees, ankles, and hips caused him pain from time 
to time.  His joints caused him more pain at the end of the 
day after he had been up on his feet.  He noted pain 
primarily in the weightbearing joints.  He stated that his 
peripheral joints popped with certain motions.  The 
neurological examination including deep tendon reflexes, 
cranial nerves, vestibular function, and sensory examination 
within normal limits.  Examination of the extremities 
revealed no limitation of motion of the joints of the 
fingers, wrists, elbows, hips, ankles, and toes.  The 
examiner diagnosed recurrent migratory pain, spine, and 
peripheral joints, exacerbated by exercise and cold weather.  

A VA treatment record dated in April 2003 notes the usual 
complaints.  The examiner indicated that x-rays were reviewed 
and they were normal.  The examination revealed no 
musculoskeletal synovitis, no limitation in range of motion, 
and no deformities.  The impression was arthralgia.  A VA 
treatment record dated in May 2003 shows that the veteran 
complained of joint pain and fatigue.  The impression was 
arthralgia origin unknown.  

Under 38 C.F.R. § 3.317 (2003), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Compensation and 
Pension Provisions of the Veterans Education and Benefits 
Expansion Act of 2001, 68 Fed. Reg. 34,539-34,543 (June 10, 
2003) (codified at 38 C.F.R. § 3.317(a)(1)-(2)).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  Id.  

The evidence shows that the veteran has qualifying service in 
the Persian Gulf War.  The service medical records, October 
1995 VA examination reports, November 1997 VA examination 
reports, February 2003 VA examination reports, and VA 
treatment records, all note continuous complaints of 
generalized joint pains.  These records also note from 
service through February 2003, assessments of generalized 
aches of questionable etiology, possible fibromyalgia with 
symptoms of muscle pain, multiple joint pains, undiagnosed 
multiple peripheral joint pains, recurrent migratory pain in 
peripheral joints, and arthralgia origin unknown.  Some of 
the foregoing assessments were supported by positive findings 
objectively demonstrated on examination.  The Persian Gulf 
Illness evaluation, conducted during service, shows that the 
examiner was not certain whether the veteran's condition was 
related to his service in the Persian Gulf but nonetheless 
indicated that the examination was not normal.  The service 
examiner maintained that the diagnosis [fibromyalgia] did not 
explain the veteran's symptoms.  At the October 1995 VA 
joints examination, the examination revealed minimal swelling 
in both ankles and crepitance in both shoulders.  The 
November 1996 VA treatment record shows that in connection 
with the veteran's complaints of bilateral hand pain, there 
was mild tenderness on grip examination.  At the February 
2003 VA joints examination, a minimal loss in range of motion 
of the shoulders, hips, wrists, ankles, and hands was 
objectively demonstrated.  Pain was elicited on examination 
of the hips.  Thus, the veteran's complaint of generalized 
joint pain has been objectively demonstrated and is a sign or 
symptom that may be a manifestation of an undiagnosed 
illness.  38 C.F.R. § 3.317(b) (2003).  The veteran's 
subjective complaints and objective evidence of generalized 
joint pains also show that the disability has existed for six 
months or more and is therefore considered chronic.  38 
C.F.R. § 3.317(a)(4) (2003).  

Some examiners noted that the veteran had early 
osteoarthritis of multiple joints or migratory arthritis of 
various joints in the body.  At this time, there is no x-ray 
evidence of arthritis in the left shoulder, ankles, hips, and 
wrists, so the etiology of the veteran's joint pains has not 
been definitively medically linked to arthritis.  Indeed, 
service medical records dated in September 1994 show that in 
the opinion of one service examiner, the veteran suffered 
from both arthralgia and early osteoarthritis, suggesting a 
separate etiology for the arthralgia, given the two separate 
diagnoses.  Similarly, the February 2003 VA joints examiner 
noted that rheumatologic diseases such as rheumatoid 
arthritis must be considered, but nevertheless only diagnosed 
multiple peripheral joint pains.  Thus, the Board finds that 
the medical evidence of record shows that the veteran 
exhibits objective indications of a qualifying chronic 
disability, recurrent generalized joint pains, that became 
manifest during service and has not been definitely 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)-(2) (2003).   Accordingly, service connection for 
generalized joint pain to include left shoulder pain, 
bilateral wrist pain, bilateral hand pain, bilateral hip 
pain, and bilateral ankle pain, all as due to an undiagnosed 
illness is granted. 


Rhinitis

The veteran contends that his rhinitis is related to his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. 

The service medical records show that a November 1986 
Applicant Medical Prescreening Form indicated that the 
veteran reported a positive history for allergies.  It was 
noted that the veteran reported that he had taken medication 
for seasonal allergies till the age of six.  The November 
1986 service enlistment examination report was negative for 
any defects other than a birthmark. On the Report of Medical 
History, the veteran reported a positive history for food 
allergies that were present until the age of six.  In the 
physician's summary, the service examiner elaborated that the 
veteran reported that he was allergic to penicillin and that 
he currently had no food allergies.  A November 1987 record 
showed that the veteran complained of cold symptoms, 
including a running nose, dry cough, and a watery and burning 
sensation in the eyes.  The service examiner noted an 
assessment of seasonal allergies or rhinitis.  A March 1989 
record showed that the veteran complained of rhinorrhea, 
congestion, sore throat, and cough.   An assessment of viral 
syndrome was noted.  

A clinical record believed to be in 1993 showed that the 
veteran reported that he had sinus congestion since April 
1991 due to service in Kuwait.  It was noted that the veteran 
often had sinus and head colds throughout the year.  It was 
also noted that the veteran had excessive sneezing sinus 
problems in the spring and fall.  A September 1994 
Comprehensive Clinical Evaluation Program and Persian Gulf 
evaluation noted a diagnosis of allergic rhinitis.  A January 
1995 consultation sheet noted that the veteran complained of 
difficulty with nasal congestion and rhinorrhea.  An 
assessment of allergic rhinitis was noted.  A February 1995 
record showed that the veteran complained that he developed 
sinus problems while serving near Kuwait City for two months 
during the oil fires.  A February 1995 record noted that the 
veteran had allergic rhinitis.  The April 1995 separation 
examination report noted that the veteran's physical 
examination was normal.  A history of allergic rhinitis was 
noted.  On the Report of Medical History, the veteran 
reported a positive response to the question of whether he 
ever had or had now ear, nose, or throat trouble, chronic or 
frequent colds, sinusitis, and hay fever.  A February 1995 
record showed that the veteran complained that he developed 
sinus problems while serving near Kuwait City for two months 
during the oil fires.  No pertinent diagnosis was provided.  

An October 1995 VA nose and sinuses examination report notes 
that the veteran presented with complaints of seasonal 
allergic rhinitis.  The examiner related that the veteran 
reported that he had no difficulties with seasonal allergic 
rhinitis until his return from the Persian Gulf.  After an 
examination, the examiner diagnosed seasonal allergic 
rhinitis.  

An October 1995 VA general examination report shows that the 
veteran complained of allergic rhinitis.  The examination 
revealed findings consistent with some allergic rhinitis, 
otherwise unremarkable.  The examiner diagnosed allergic 
rhinitis.  

A February 2003 Persian Gulf War VA examination report shows 
that an examination of the nose revealed some slight nasal 
crusting about the septum, otherwise negative.  The mouth and 
throat were entirely normal.  

The competent medical evidence of record shows that the 
veteran currently suffers from a disease of the nose.  The 
medical evidence, however, also shows that the claimed 
disorder has been attributed to a known clinical diagnosis-
allergic rhinitis.  Since the veteran's disease of the nose 
has been attributed to a clinically known diagnosed illness, 
service connection may not be predicated on application of 38 
C.F.R. § 3.317 (2003).  Thus, the veteran is not entitled to 
the relief on the theory of entitlement sought as a matter of 
law.  Sabonis, 6 Vet. App. at 430.

Although not argued by the veteran, the Board must consider 
in the alternative  whether the veteran is entitled to 
service connection of allergic rhinitis on a direct basis 
pursuant to 38 C.F.R. § 3.303 (2003).  The Board notes that 
allergic rhinitis may be considered a congenital or 
developmental defect not subject to service connection.  38 
C.F.R. § 3.303(c) (2003).  Notwithstanding, the Board must 
also consider 38 C.F.R. § 3.380 (2003), which provides for 
diseases of allergic etiology. 

Service medical records show that the veteran reported a 
positive history of "seasonal allergies," "food 
allergies," and an allergy to penicillin at his entrance 
examinations in November 1986, although no disorder was 
diagnosed at that time.  The veteran complained of cold 
symptoms in November 1987, at which time an assessment of 
seasonal allergies or rhinitis was noted.  The March 1989 
record shows that the veteran's complaints included 
rhinorrhea, but no assessment of rhinitis was noted.  The 
service medical records note in 1993, that the veteran 
complained of sinus problems that had been present since his 
service in the Persian Gulf, particularly prevalent in the 
spring and fall seasons.  Additional assessments of allergic 
rhinitis are noted in 1995.  The separation physical 
examination only shows a history of allergic rhinitis as the 
nose and sinuses were clinically evaluated as normal.  The 
foregoing medical evidence demonstrates that a disease of the 
nose was present during the veteran's service.  

The Board, however, finds that the veteran is not entitled to 
the presumption of soundness with respect to a disease of the 
nose as clear and unmistakable evidence demonstrates that the 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  The base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.   See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  Although allergic 
rhinitis was not specifically diagnosed at the enlistment 
examinations, the veteran did report a positive history for 
seasonal allergies at that time.  Shortly after the veteran's 
entry into service, a flare-up of rhinitis occurred.   Thus, 
the happenstance that the veteran was symptom-free when he 
enlisted does not mean that he is entitled to the presumption 
of soundness.  The veteran is diagnosed with rhinitis 
described by both medical professionals as well as the 
veteran himself as allergy based and seasonal.  VA 
regulations provide that seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  38 C.F.R. § 3.380 (2003).  The 
post-service medical evidence similarly shows that the 
veteran's rhinitis is allergy based and seasonal.  Therefore, 
the veteran's rhinitis should be regarded as an acute disease 
not subject to service connection.  Accordingly, service 
connection for allergic rhinitis on a direct basis is denied.   

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for generalized joint pain to include left 
shoulder pain, bilateral wrist pain, bilateral hand pain, 
bilateral hip pain, and bilateral ankle pain, all as due to 
an undiagnosed illness is granted.  

Service connection for rhinitis is denied.


REMAND

Service medical records show that in November 1989, the 
veteran complained of a wheezing sound in his lungs that had 
been present for the past two years.  A diagnosis of probable 
bronchitis was noted.  Records dated in September 1990 note 
an assessment of bronchitis in association with complaints of 
congested head, sore throat, and coughing.  It was noted that 
the service examiner advised the veteran to stop smoking.  
Thereafter, service medical records continue to note 
assessments of bronchitis, including bronchial respiratory 
irritations secondary to smoking.  A July 1994 tissue 
examination report noted changes consistent with heavy 
cigarette use.  

Post-service medical records include the January 1999 VA 
respiratory examination report which shows that the veteran 
reported that since he underwent partial pulmonary resection 
of the right chest, he had noticed a slight shortness of 
breath.  The veteran reported that he had had bronchitis two 
to three times a year since that time and he was presently on 
some inhalants and other medications.  The examiner noted 
that the veteran's main problem seemed to be a slight 
diminution in respiratory function with recurrent bronchitis 
for which he was being followed by VA.  The examiner 
diagnosed history of pulmonary resection for a non-malignant 
lesion resulting in some shortness of breath.  It was noted 
that the veteran continued to have recurrent bronchitis for 
which he was taking medication.  Pulmonary function testing 
revealed spirometry and lung volumes that were consistent 
with a mild restrictive lung disease.  VA treatment records 
dated in October 2000 show that the veteran complained of a 
scratchy cough with yellow/gray drainage three to four times 
daily.  It was noted that the veteran continued to smoke one 
pack per day.  The assessment was mild chronic obstructive 
pulmonary disease, stable on inhalers.  

The foregoing evidence shows that the veteran's complaints of 
shortness of breath and coughing have been associated with 
bronchitis, pulmonary granuloma resection, restrictive lung 
disease, and chronic obstructive pulmonary disease.  The 
Board notes that the veteran is currently service-connected 
for status post pulmonary granuloma resection.  Moreover, a 
medical opinion is needed to address whether the veteran's 
smoking is the cause of his bronchitis.

Service medical records show that the veteran complained of 
heartburn after eating Mexican and Italian foods.  The 
veteran also complained of abdominal pain and flatulence.  
The veteran underwent an upper gastrointestinal series in 
July 1993 and January 1995, both of which were normal.  The 
service medical records show that the veteran's symptoms were 
not attributed to a clinically known disease.  Post-service 
medical records note similar complaints of heartburn and 
flatulence.  The October 1995 VA general examination report 
shows no relevant diagnosis was provided.   The October 1995 
VA intestine examination report notes a diagnosis of 
flatulence of unknown etiology.  The October 1995 VA stomach 
examination report notes a diagnosis of dyspepsia or 
epigastric discomfort following meals with normal 
esophagogastroduodenoscopies.  A November 1997 VA intestines 
examination report notes a diagnosis of occasional 
gastroesophageal reflux.  VA treatment records dated in 
October 2000 note an assessment of gastroesophageal reflux 
disease (GERD).  VA treatment records dated in November 2000 
show that the veteran underwent an esophagogastroduodenoscopy 
(EGD). The impression was grade B erosive esophagitis, hiatal 
hernia, and normal duodenum.  A follow up EGD was conducted 
in December 2000.  The impression was normal EGD, GERD, and 
hiatal hernia.  VA treatment records dated in February 2001 
note an assessment of  GERD, stable, hiatal hernia, stable, 
and erosive gastritis resolved. 

The foregoing medical evidence shows that the veteran's 
complaints of heartburn may be attributable to a clinically 
known disease, GERD.  The Board finds that it is necessary to 
obtain a medical opinion on whether the veteran's current 
complaints of heartburn are, in fact, attributable to GERD or 
rather signs or symptoms that may be manifestations of an 
undiagnosed illness or may otherwise be related to an 
incident of service.  In regard to the veteran's other 
gastrointestinal complaints, the Board finds that a medical 
opinion is also necessary to assess whether the veteran's in-
service and post-service complaints of flatulence are signs 
or symptoms that may be manifestations of an undiagnosed 
illness or may otherwise be related to an incident of 
service.

Service medical records show that the veteran complained of a 
depressed mood at the September 1994 Persian Gulf Illness 
examination.  An explanatory September
1994 record, however, noted that the veteran did not feel 
depressed or sad, rather he
just felt tired.  A January 1995 consultation sheet shows 
that the veteran denied obsessions, compulsions, panic 
attacks, nightmares, flashbacks, or intrusive memories of the 
Persian Gulf.  A February 1995 record shows that examination 
findings did not lead to a diagnosis of either brain damage 
or psychiatric disorder. 

Post-service medical records show that an October 1995 VA 
general examination report indicated that the psychiatric and 
personality examinations were unremarkable. VA treatment 
records include inpatient records dated in January 1997 that 
note a diagnosis of major depression.  It was also noted that 
the veteran was negative for any preliminary findings of 
post-traumatic stress disorder (PTSD).  January 1997 progress 
notes reported diagnoses of mood disorder/general medical 
condition.  These notes showed that a screening for PTSD was 
negative.  February 1997 progress notes indicated that the 
veteran reported that he believed that he had been "screwed 
up" since Desert Storm due to seeing many "dead, bloated 
bodies." An assessment of depression was noted.  Other 
February 1997 progress notes show that the psychological 
diagnosis was major depression.  March 1997 progress notes 
indicate that there was no evidence of psychosis. A diagnosis 
of major depression single, without psychosis was noted. 

March 1997 progress notes show that the veteran described the 
stressor events of witnessing a bunker explode some 80 yards 
away and seeing dead bodies between Kuwait and Baghdad, which 
was commonly called death valley.  He also recalled that he 
was assigned to grave registration duty, which involved him 
picking up dead bodies.  He recalled he was assigned to pick 
up twelve female corpses located in a swimming pool.  He 
claimed that the bodies had a terrible odor and body parts 
were missing.  He reported that he had dreams about this and 
other things that happened over in the Persian Gulf. 

A March 1997 psychological evaluation conducted by a 
readjustment counseling specialist notes that the preliminary 
evaluation for PTSD was negative.  The counseling specialist 
noted that the veteran did not exhibit clinically significant 
signs of psychological distress, such as depression, anxiety, 
and agitation.  The examiner commented that based on the 
interview and other clinical data in the veteran's medical 
file, he was likely to pursue treatment only for the purpose 
of collecting documentation in support of his claims for 
disability compensation.  The examiner noted that based on 
symptom presentation, PTSD was not indicated. Impressions 
were antisocial personality disorder, rule out borderline 
personality disorder, and rule out substance abuse/dependence 
(alcohol, marijuana), current. 

VA treatment records include an October 1997 psychological 
evaluation which
shows that the veteran described another stressor event of 
witnessing an episode of a child being "blown apart" in 
Kuwait City.  As far as he could recall, the child had 
activated a trip wire attached to an explosive and was 
promptly killed.  The psychiatrist noted on Axis I, diagnoses 
of chronic PTSD, major depression, alcohol dependence, 
history of polysubstance abuse, nicotine dependence, and rule 
out attention deficit disorder.  Diagnosis on Axis II was 
rule out personality disorder. 

The January 1999 VA psychiatric examination report shows that 
the examiner noted that the veteran had carried the diagnosis 
of PTSD in the past and appeared to still have PTSD, although 
apparently medication had been controlling it a little better 
recently.  The examiner diagnosed PTSD as well as dysthymia 
and depression with anxiety that were interrelated with PTSD.  
The examiner noted that the veteran's stressors were one year 
and five days of combat duty in Saudi Arabia during the 
Persian Gulf War and current stressors were unemployment and 
uncertainty about the future. 

A February 2003 Persian Gulf War VA examination report notes 
that the examiner
reviewed the claims file and noted the veteran's psychiatric 
history.  The examiner reported that the veteran at that time 
did not complain of any neuropsychiatric symptomatology.  The 
examiner diagnosed depressive disorder in the past, without 
evidence of current symptoms or treatment thereof. 

The foregoing medical evidence shows a strong early history 
of non-PTSD related major depression, followed by diagnoses 
of PTSD in October 1997 and January 1999.  The most recent VA 
examination report, however, noted no presence of PTSD or 
depressive disorder.  Given the veteran's psychiatric 
history, the Board finds that a medical opinion should be 
obtained for purposes of reconciling the varying diagnoses 
over the years and to determine whether the veteran has PTSD.  
The Board also finds that efforts should be made to verify 
the veteran's stressors.  The veteran's DD Form 214 shows 
that he has not been awarded any medals indicative of combat 
service, so corroborating evidence is needed to verify his 
stressors.  The veteran's personnel records and the history 
of his service unit should be obtained to verify the 
stressors described in the February 1997 and March 1997 VA 
progress notes and October 1997 VA psychological evaluation, 
to the extent possible. 

Service medical records note several assessments of 
pharyngitis in connection with an upper respiratory 
infection.  A June 1990 record shows that the veteran 
presented at the emergency room with complaints of pain in 
the right ear.  The veteran complained of a swollen gland on 
the right side of the neck and pain with swallowing. The 
assessment was pharyngitis.

The October 1995 VA hematologic disorders-lymphatic 
examination report shows that the veteran continued to 
complain of a swollen right submandibular lymph node.  The 
examiner diagnosed intermittent pharyngitis with right 
submandibular lymph node swelling.  The February 2003 Persian 
Gulf War VA examination report notes that the veteran 
complained of some anterior cervical gland swelling.  The 
mouth and throat examination was entirely normal.  The neck 
was supple, but forward flexion and extension elicited some 
pain. 

The foregoing medical evidence shows that the veteran 
suffered from bouts of pharyngitis during service.  There is 
also an episode of right submandibular lymph node swelling 
documented during service.  The most recent VA examination 
conducted in 2003 shows no evidence of pharyngitis or right 
submandibular lymph node swelling.  Although the October 1995 
VA examiner notes a diagnosis of intermittent pharyngitis 
with right submandibular lymph node swelling, on the face of 
the report, it appears that the examiner's diagnosis is based 
on a history provided by the veteran as no evidence of the 
claimed disorder was demonstrated on examination.  
Accordingly, the Board finds that the veteran should be 
afforded an appropriate examination to ascertain the identity 
and etiology of any right submandibular lymph node swelling 
and pharyngitis that may currently be present.   

The medical evidence shows that the veteran was last afforded 
a VA compensation and pension examination with pulmonary 
function testing in January 1999.  VA treatment records show 
pulmonary function testing was last conducted in February 
2001.  The Board finds that the veteran should be afforded a 
contemporaneous VA examination in order to ensure that there 
is enough evidence to fairly rate the severity of the 
disability for the entire appeal period.   

The medical evidence shows that the veteran was last afforded 
a VA compensation and pension examination for the muscles in 
October 1995.  The Board finds that the veteran should be 
afforded a contemporaneous VA examination in order to ensure 
that there is enough evidence to fairly rate the severity of 
the service-connected nocturnal myoclonus for the entire 
appeal period.   

Although the February 2003 VA joints examination report noted 
that the "knee" flexed to 140 degrees and extended to 0 
degrees, there was no indication of whether there was any 
subluxation or lateral instability of the knees.  The 
veteran's bilateral knee disability has been evaluated under 
a diagnostic code in which this information is necessary in 
order to rate the disability.  Accordingly, the Board finds 
that the veteran should be afforded another VA examination in 
order to ensure that there is enough evidence to fairly rate 
the severity of the service-connected left and right knee 
patellofemoral pain for the entire appeal period.   

Lastly, in regards to the veteran's low back and neck claims, 
the Board notes that VA has revised the regulations for 
evaluating disabilities of the spine, with the most recent 
revision effective September 26, 2003.  Amendment to Part 4, 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458  
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  The veteran must be provided with notice of the 
change in the rating criteria and given the opportunity to 
submit additional evidence or argument on the issues.  
Thereafter, the RO must readjudicate the issues with 
consideration of the disabilities under the old criteria both 
prior to and from September 26, 2003, and under the new 
criteria as well from September 26, 2003.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
bronchitis that may be present. All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether bronchitis is at 
least as likely as not attributable to 
the veteran's history of smoking.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
the veteran's complaints of heartburn and 
flatulence. All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any (1) heartburn and (2) 
flatulence are at least as likely as not 
attributable to a known clinical entity, 
and whether any (1) heartburn and (2) 
flatulence are at least as likely as not 
etiologically related to any incident of 
military service-to include service in 
Southwest Asia during the Persian Gulf 
War.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

3.  Contact the appropriate federal 
agency and obtain the service personnel 
records for the veteran's active service 
from August 1987 to September 1995.  
Records showing any disciplinary actions 
including Article 15's, counseling 
records, performance appraisals or 
periodic evaluations, and documents 
relating to the veteran's discharge from 
service should be obtained.  If no such 
service personnel records can be found, 
or if they are otherwise unavailable, ask 
for specific confirmation of that fact.  

4.  The United States Armed Services 
Center for Research of Unit Records 
should be asked to provide a copy of the 
unit history of the unit to which the 
veteran was attached during his service 
in the Persian Gulf War for the period of 
October 20, 1990 to October 25, 1991.   

5.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present. The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including post-traumatic stress 
disorder, exists, and whether it is at 
least as likely as not causally or
etiologically related to service or any 
incident thereof.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

6.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right submandibular lymph node 
swelling and pharyngitis that may be 
present. All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any right submandibular lymph 
node swelling and pharyngitis are at 
least as likely as not related to any 
symptomatology shown during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

7.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected status post pulmonary 
granuloma resection. The examination 
should include pulmonary function testing 
that measures the forced expiratory 
volume, the ration of expiratory volume 
to forced vital capacity, and diffusion 
capacity of the lung for carbon monoxide 
by the single breath method.  All other 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

8.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected nocturnal myoclonus.    
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

9.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected left and right knee 
patellofemoral pain syndrome.  The 
examiner must comment on whether there 
was any subluxation or lateral 
instability of the knees.  The examiner 
should note at which degree pain, if any, 
was elicited on examination of range in 
motion of the knees.  All other indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

10.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his low back 
disorder. The examiner should note at 
which degree the veteran experiences pain 
on motion, if any. The examiner should 
also note whether any muscle spasm was 
demonstrated on examination. All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

11.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his neck 
disorder. The examiner should note at 
which degree the veteran experiences pain 
on motion, if any. All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

12.  The veteran must be provided with 
notice of the revised regulations for 
evaluating disabilities of the spine, 
effective September 26, 2003, and given 
the opportunity to submit additional 
evidence or argument on the issue.  
Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243).  Thereafter, the RO must 
readjudicate the issues with 
consideration of the lumbar and cervical 
disabilities under the old criteria both 
prior to and from September 26, 2003, and 
under the new criteria as well from 
September 26, 2003.

13.  The remainder of the veteran's 
claims should all be readjudicated with 
consideration of all the evidence.  To 
the extent any benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



